Dowling, J.
— Tbe allegations of tbe complaint in tbis case material to a correct decision of tbe question presented by tbe assignment of errors are substantially as follows: Tbe appellant is a national banking association incorporated under tbe act of congress known as tbe national bank act, and is, and for many years bas been, engaged in business in tbe city of Seymour, in Jackson township, Jackson county, Indiana, and tbe appellee is tbe treasurer of said county. Between tbe 1st day of April and tbe 1st day of June, 1899, tbe president of tbe appellant, acting on its bebalf, pursuant to tbe requirements of tbe tax law, made a statement in writing, in duplicate, showing tbe number of tbe shares of tbe capital stock of said bank, and the name and residence of each shareholder, with tbe number of shares owned by him; that be affixed *280what he deemed the true cash value of such shares, and also the true cash value of the entire capital stock of said bank on the 1st day of April, 1899, and he delivered one of the said statements to the township assessor of said Jackson township, and one to the county auditor' of said county. Thereupon the said capital stock was duly listed for taxation, assessed, and returned by said assessor as other like property was returned for taxation. On July 12, 1899, after due notice, the county board of review revised the said assessment, and assessed the appellant, its capital stock and property, at the aggregate sum of $143,110. The bank appealed from the assessment so made to the state board of tax commissioners, and, on August 19, 1899, said state board, having duly obtained jurisdiction of the said matter, granted the appeal, and finally assessed the appellant, its capital stock and property, at the aggregate stun of $133,110. Subsequently, the minutes of the proceedings of the said board being found indefinite they were, on January 2, 1901, corrected and made certain. A certified copy of such proceedings so corrected was issued to the auditor of said Jackson county, but notwithstanding such reduction and final assessment by the state board, the auditor of said county entered the appellant’s name upon the tax duplicate of said county for the year 1899, and charged it with property for taxation of the aggregate value of $143,110, and computed and extended taxes thereon at the rate of $1.68 per each $100 of the said amount. Said auditor thereupon turned over to the county treasurer of said county the said duplicate, with the excessive valuation of $10,000, and the taxes thereon, for the collection of said taxes, and the appellant paid all taxes charged against it upon the said valuation of $133,110, as fixed by said state board, but refused to pay the taxes upon the additional and excessive amount of $10,000 so included by the said auditor. The said treasurer threatens to collect the said taxes on the said $10,000 so added to said assess*281ment by levy upon and sale of tbe property of tbe appellant unless enjoined. Prayer for a perpetual injunction. Tbis complaint was sustained by tbis court in First Nat. Bank v. Greger, 157 Ind. 479.
Appellee filed an answer in denial. Tbe cause was tried by tbe court, and a finding was made in favor of tbe appellee. A motion for'a new trial on tbe grounds tbat tbe finding was not sustained by sufficient evidence and was contrary to law was overruled, and judgment was rendered for appellee.
The evidence, wbicb is very brief, is brought here by bill of exceptions, and clearly establishes all tbe material facts of tbe complaint.
Counsel for appellee contends tbat tbe order of tbe state board of tax commissioners authorized the county auditor to add tbe $10,000 as a part of tbe value of tbe real estate owned by said bank. Pie also claims that the action of tbe state board of tax commissioners on January 2, 1901, in causing an entry to be made upon its records correcting tbe entry of August 19, 1899, was unauthorized and void. To this proposition counsel for appellant answers tbat by an act of tbe General Assembly of March 7, 1901 (Acts 1901, p. 129), all special meetings of tbe state board of tax commissioners previously held, and all proceedings at such special meetings were expressly recognized and declared valid. In response to tbis proposition, counsel for appellee insists tbat tbe act of March 7, 1901, supra, was invalid, for tbe reasons tbat tbe proceedings attempted to be legalized were void for want of jurisdiction in tbe board, and because “tbe act settled a pending lawsuit.” (sic).
It appears from tbe proof tbat tbe property owned by tbe appellant April 1, 1899, was duly listed and returned by tbe proper officer of tbe bank to tbe township assessor:
Capital stock, 1,000 shares, $100 per share — $100,000 00
Value of shares, $128.80................. 128,800 00
Amount of all deposits April 1, 1899...... 282,591 92
*282Amount of undivided profits on hand April 1, 1899 ............................... 3,111 18
Amount of surplus fund April 1, 1899..... 40,000 00
Assessed value of real estate.............. 20,310 00
At the meeting of the Jackson county hoard of review, held June 19, 1899, the appellant was ordered to appear on July 1, 1899, and submit a statement of its property for revision, correction, or the assessment of omitted property. The bank appeared as it was required to do, and submitted its sworn statement. On July 10, 1899, the county board made the following order: “The board of review, having under consideration the corporation statement and schedule of the real estate and personal property of the First Rational Bank, when, on motion, it was ordered by the board that, in order to equalize the values with that of other property of like kind in Jackson county, Indiana, the following assessments be made on real estate, improvements, and personal property as follows:
The real estate is assessed at................ $2,520
The improvements are assessed at........... . 4,095
The personal property is assessed at............136,495
Total assessment ......................$143,110
■ The bank was dissatisfied with the action of the county board of review, and appealed from its order of assessment to the state board of tax commissioners. Upon the hearing of this appeal, the state board granted the petition of the appellant for a reduction of its assessment, and the following order was thereupon entered on its minutes: “In the matter of the appeal of the First Rational Bank of Seymour, Indiana, from the decision of the county board of review of Jackson county, fixing the valuation of the property of said bank, as set out in the appeal, it is ordered that the prayer of the appeal is granted, and that the valuation of said property be fixed at $127,110, in addition to the assessed value of the real estate of said *283bank.” A certified copy of this order was sent to the auditor of Jackson county, and that officer, instead of obeying the mandate of the state board, made and entered on the tax duplicate an assessment against the appellant as follows:
“Personal property........................$120,950
Eeal estate, city of Seymour................ 5,860
Eeal estate in Jackson township............. 16,300
Total ..............................$113,110”
On January 2, 1901, the state board of tax commissioners, at a special meeting of the board, on the suggestion of the Eirst National Bank that its order of August 19, 1899, was uncertain and had been misunderstood by the auditor of Jackson county, caused the. following further entry to be made in explanation of its former proceedings: “Ordered that the prayer of the appeal he granted, and that the capital stock of the Eirst National Bank be, and the same is hereby, valued and assessed at the sum of $133,110 for the year 1899, which shall constitute its total assessment, and include all its property real and personal. And it is ordered that this action of the board be duly certified by the Auditor of State to the county auditor of Jackson county. It is expressly understood that the said order does in no way change the assessment as originally fixed by the hoard, but it is made for the purpose of more clearly and expressly defining the said original assessments.” The bank paid in full all taxes upon the said valuation and assessment of $133,110, but refused to pay upon the $10,000 which had heen added to that valuation of its property by the county auditor.
The original order of the state board on the appeal of the bank, made August 19, 1899, is sufficiently certain to indicate the intention of the board. The valuation of the real estate and improvements belonging to the bank in the order of the county board of review was $6,615. *284The valuation, of the personal property was $136,495. The state board decided that the valuation of the personal property was unequal and too high, and reduced it to $127,110, to which it declared “the assessed value of the real estate of the Bank” should be added. By this the board could have meant nothing else than the valuation of $6,615 made by the county board of review, this being a part of the assessment appealed from, and the only valuation of the real estate of the bank of which the state board had knowledge. According to this order, the total assessment and valuation of the property of the bank was as follows:
Real estate................................ $2,520
Improvements............................. 4,095
Valuation of personal property............... 127,110
$133,725
When this order of the state board of tax commissioners was certified to the auditor of Jackson county, it was the duty of that officer to enter the valuation of the property of the bank just as the state board directed him to do, and he had no power to revise or change the valuations made by that board. “Such state board of tax commissioners shall, upon appeal from an assessment by the party aggrieved, assess the property in controversy. The Auditor of State shall certify to the auditors of the several counties, all such changes made by said state board of tax commissioners, showing in the first column the assessment made by the county or township officials, and in the second column the assessment as made by the said state board of tax commissioners, which latter amounts shall be by said auditor extended on the tax duplicates in lieu of the amounts fixed by said township or county officials, or by said county board of review.” §8543 Burns 1901.
It is said in the brief for appellee that “The auditor of the county, in making the transcript of the appeal, sent a certificate along with the papers which showed that the *285county board had overlooked this real estate.” The land referred to seems to havé been a tract or tracts situated in Jackson township, outside the corporate limits of the city of Seymour. We have not been referred to any provision of the statute which empowers a county auditor to make such a certificate, or to advise the state board of his views of the proceedings of the county board of review. The statute very clearly defines his official duty in these words: “Upon receiving notice of such appeal, the auditor of such county shall forthwith make out a statement, in writing, showing concisely the substance of the complaint made, if any, and the action of the board thereon, and shall transmit the same by mail to the Auditor of State, who shall lay the same, for its action, before the state board of tax commissioners when it shall convene.” §8543, supra.
The state board properly disregarded the unauthorized certificate of the county auditor, and proceeded to “assess the property in controversy,” as the law required. Besides, it appears that the lands outside of the city of Seymour were in fact before the county board of review, the bank ■having listed and returned the whole of its real estate at a valuation of $20,000. The county board of review, with this list and return before it, placed a valuation of $6,615 on all the real estate of the bank with its improvements. There is no evidence that the bank held any other real estate, or that it was of any greater value than that fixed in the order of the county board.
The result of the evidence, so far as we have now considered it, is this: The county board of review fixed the assessment and valuation of the appellant at .$143,110. On appeal, the state board of tax commissioners reduced this valuation to $133,725. The county auditor, instead of extending the amounts of the assessments as fixed by the state board, made an assessment of his own, which corresponded neither with the original assessment made *286by tbe county board, nor with tbat ordered by tbe state board. This proceeding was unauthorized and illegal. Tbe appellant paid all taxes assessed against it, except those computed upon tbe $10,000 added to tbe valuation made by the state board. Tbis amount was wrongfully included in tbe valuation of tbe property of tbe appellant: (1) Because it was not authorized by tbe original order of tbe state board; and (2) for the reason tbat tbe county auditor bad no power to increase tbe valuation of tbe property in tbe manner disclosed by tbe proof.
Suppose, however, tbat tbe order first made by tbe state board was ambiguous, or tbat its terms, as they stood, apparently authorized tbe county auditor to add to tbe total valuation made by tbe state board tbe assessed value of any and all real estate owned by tbe appellant on April 1, 1899, which tbe county auditor might have imagined was not taken into account by tbe state board; bad' the state board tbe right at a special session -held January 2, 1901, to amend its record, and declare tbe meaning of its original order; and, if not, were tbe proceedings at tbe special meeting of January 2, 1901, legalized and confirmed by tbe act of 1901, supra? Tbe act creating the state board of tax commissioners fixed tbe times at which tbe board should sit, and limited tbe sessions thereof. Tbe state board of tax commissioners is not a court, and tbe rules governing tbe proceedings, judgments, and records of courts do not apply to it. The duties of tbis branch of tbe government service are executive and administrative only, and relate exclusively to matters connected with tbe public revenues. It is composed of tbe chief executive and administrative officers of tbe State, with two other persons appointed by tbe Governor. It can not, as now constituted by tbe statute, under tbe Constitution, exercise any judicial functions, and its proceedings and decisions are in no proper sepse judicial. It is required to keep a record, but tbat record is always under tbe control of *287the board, and the principal duty of that body with reference to it is to see that the proceedings are clearly and correctly entered. If, in a case like this, omissions or errors are discovered in such records, the board not only has the legal right to supply the omission and to correct the error at any subsequent meeting, but it is its duty to do so. The State is always presumed to be present at the meetings of such board, and, so far as any representation may be necessary, it represents all other governmental agencies of the State, such as counties and townships, which are interested in the. levying, assessment, and collection of taxes. Its powers and duties are circumscribed and definite,, but, within the sphere of administrative duty assigned to it, its decisions are final, except where by law they may be appealed from or reviewed by the courts. If special sessions of the state board had been held at which business was transacted, and if these special sessions were not authorized by the statute creating the board, nothing in the Constitution prohibited the legislature from legalizing these meetings and proceedings. The act of 1901 (Acts 1901, p. 129, §8550 Burns 1901) is valid. Everett v. Deal, 148 Ind. 90; City of Logansport v. Crockett, 64 Ind. 319. The action of the state board in holding a special session January 2, 1901, if unauthorized, was legalized and confirmed by the act of 1901, supra. The amended record removed all doubt and uncertainty in regard to the action of the state board on the appeal of the bank, and fixed the total valuation of the property of the bank for taxation at $133,110.
It will be observed upon a comparison of the various orders and entries referred to, that there are many discrepancies and inaccuracies in the figures and amounts, but they are probably clerical, and in any event they do not affect the conclusion to which' we have been led.
Upon the evidence, the finding should have been for the appellant, and the court erred in overruling the motion. *288for a now trial. The judgment is therefore reversed, with instructions to the court to .sustain the motion for a new trial, and for further proceedings in conformity to this opinion.